CPANEL PARTNER NOC AGREEMENT

This cPanel Partner NOC Agreement (this “Agreement”) is made as of January 1,
2021 (“Effective Date”), by and between cPanel, L.L.C. a Texas Limited Liability
Company having its offices at 2550 N Loop W, Suite 4006, Houston TX 77092
(“cPanel”) and The Endurance International Group, Inc., a Delaware Corporation,
having its registered office at 10 Corporate Drive, Burlington, MA 01803 (the
“Partner NOC”).

WITNESSETH

WHEREAS, cPanel is engaged in (among other things) the business of providing
certain hosting software packages and technical support services in connection
therewith;

WHEREAS, cPanel is the owner of the Software and all Intellectual Property
Rights thereto;

WHEREAS, the Partner NOC desires to obtain licenses to install and use the
Software on its own servers or cloud servers that are located within its own
data center or facilities and/or the right to sublicense the Software to its
customers; and

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms and conditions upon which the Partner NOC may obtain such
additional licenses and sublicensing rights.

NOW THEREFORE, in consideration of mutual covenants and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

ARTICLE 1

Definitions

The following definitions apply to capitalized terms throughout this Agreement,
unless such terms are otherwise expressly defined in the body of the Agreement.
All references to “days,” “months” and “quarters” are to U.S. calendar days,
months and quarters unless otherwise expressly stated in this Agreement. All
monetary amounts are in U.S. dollars.

SECTION 1.1 “Activation” means the date each Purchased License is Activated (as
such term is defined in the applicable EULA).

SECTION 1.2 “Account Based Pricing” means license fees charged per Account

SECTION 1.3 “Account” means, for licenses purchased under “Account Based
Pricing,” one cPanel login.

SECTION 1.4 “Adjusted License Count” means the total number of licenses the
Partner NOC currently has active, which is calculated by adding the number of
Metal Server Licenses to one half of the number of Cloud Server Licenses.

SECTION 1.5 “Applicable Law” means applicable international, federal, state or
local laws, statutes, ordinances, regulations or court orders.

 

1



--------------------------------------------------------------------------------

SECTION 1.6 “Application” means the cPanel Partner NOC application prepared and
submitted by the Partner NOC to cPanel in connection with this Agreement.

SECTION 1.7 “cPanel Trademarks” means all domestic and international trademarks,
service marks, logos, trade names, trade dress, including all goodwill
represented by each of the foregoing, whether registered or unregistered, of
cPanel including, without limitation, CPANEL (USPTO Registration No. 3058679 and
CTM Registration No. 004908299), the cPanel logo (USPTO Registration
No. 3290579), WEBHOST MANAGER (USPTO Registration No. 3246206), WHM (USPTO
Registration No. 3282420) and ENKOMPASS (USPTO Trademark Application Serial
No. 77673202). cPanel may add to the foregoing nonexclusive list of cPanel
Trademarks by updating the cPanel Trademark Usage Policy which is located at
https://www.cpanel.net/trademark/ (or such other URL as may be designated by
cPanel from time to time) and which may be updated by cPanel in its sole
discretion from time to time (also referred to as “Exhibit 8” herein).

SECTION 1.8 “cPanel & WebHost Manager” means cPanel’s proprietary software
application currently known as cPanel & WebHost Manager (or WHM) for the Linux
operating system.

SECTION 1.9 “Data Processing Addendum” means the Data Processing Addendum set
forth at Exhibit 9, a copy of which is located at
https://cpanel.com/noc-agreements/ (or such other URL as may be designated by
cPanel from time-to-time) and hereby incorporated into this Agreement by
reference.

SECTION 1.10 “Distributor” shall mean the Partner NOC if the Partner NOC submits
to cPanel an application for Distributor status, and complies with all
obligations provided in Article 5, and cPanel determines in its sole discretion
that the Partner NOC has met the qualifications set forth at
https://www.cpanel.com/noc-agreements/ (or such other URL as may be designated
by cPanel from time to time) and hereby incorporated into this Agreement by
reference (said qualifications are also referred to as “Exhibit 3” herein).

SECTION 1.11 “EULA” means the applicable End-User License Agreement for the
Software, including, without limitation or the cPanel & WebHost Manager EULA
(also referred to as “Exhibit 4” herein) copies of which are located at
https://www.cpanel.com/noc- agreements/ (or such other URL as may be designated
by cPanel from time to time) and hereby incorporated into this Agreement by
reference.

SECTION 1.12 “Event of Default” means any breach of this Agreement designated an
Event of Default under this Agreement. Each event designated an Event of Default
under this Agreement constitutes a material breach of this Agreement. The list
of events designated as Events of Default is a nonexclusive list of material
breaches under this Agreement.

SECTION 1.13 “External Servers” means servers other than Internal Servers.

SECTION 1.14 “Incident” has the meaning given in the Technical Support
Agreement.

SECTION 1.15 “Intellectual Property Rights” means trade secret rights, rights in
know-how, moral rights, copyrights, patents, trademarks (and the goodwill
represented thereby), and similar rights of any type under the laws of any
governmental authority, domestic or foreign, including all applications for and
registrations of any of the foregoing.

 

2



--------------------------------------------------------------------------------

SECTION 1.16 “Internal Servers” means servers owned or leased and operated by
the Partner NOC located within a cPanel-approved facility owned and operated by
the Partner NOC.

SECTION 1.17 “Licensed Server” or “Licensed Servers” has the meaning given in
the EULAs.

SECTION 1.18 “Manage2 Interface” means cPanel’s license management and customer
service interface which is presently available at https://manage2.cpanel.net/ or
such other URL as cPanel may designate from time to time.

SECTION 1.19 “Metal Server” means a physical server that does not contain any
Cloud Servers.

SECTION 1.20 “Metal Server License” means any Monthly License to install and use
the Software on a Metal Server.

SECTION 1.21 “Minimum NOC Commitment” has the meaning given in cPanel’s NOC
Commitment which is located at https://www.cpanel.com/noc-agreements/ (or such
other URL as may be designated by cPanel from time to time) and hereby
incorporated into this Agreement by reference (also referred to as “Exhibit 1”
herein). The Partner NOC understands and agrees that cPanel may unilaterally
change the Minimum NOC Commitment from time to time in its sole discretion;
provided, however, that cPanel shall make commercially reasonable efforts to
notify the Partner NOC of any changes to the Minimum NOC Commitment. Pursuant to
Section 4.3 below, cPanel may amend the Partner NOC Minimum Requirements from
time to time in its sole discretion.

SECTION 1.22 “Monthly Licenses” means a license to install and use the Software
on a Licensed Server on a month-to-month basis subject to and in accordance with
the EULAs. The term of each Monthly License is one month from the date of
Activation with automatic one month renewals until such license is terminated or
either party elects not to renew the license.

SECTION 1.23 “One Time License Update Extensions” means an extension to the
updates on the One Time License that must be purchased on a yearly basis to
continue receiving updates from cPanel.

SECTION 1.24 “Purchased Licenses” means all Metal Server Licenses and Cloud
Server Licenses purchased by the Partner NOC from cPanel in accordance with the
terms and conditions of this Agreement.

SECTION 1.25 “Resell” has the meaning given in Section 3.2.

SECTION 1.26 “Services” means the technical support services related to the
Software provided by cPanel in connection with this Agreement whether such
services are provided via email, telephone support, the cPanel website
(including, without limitation, the Manage2 Interface, documentation, Frequently
Asked Questions or discussion forums located on the website) or by any other
means.

SECTION 1.27 “Software” means the cPanel software program(s) supplied by cPanel
in connection with this Agreement, including cPanel & WebHost Manager, and all
corresponding documentation, source code, object code, updates, user interfaces
(including, without limitation, any web-based interfaces), printed materials and
online or electronic documentation, excluding any third party components.

 

3



--------------------------------------------------------------------------------

SECTION 1.28 “Technical Support Agreement” means the agreement which is located
at https://www.cpanel.com/noc-agreements.html (or such other URL as may be
designated by cPanel from time to time) and hereby incorporated into this
Agreement by reference (also referred to as “Exhibit 6” herein).

SECTION 1.29 “Term” has the meaning given in Section 11.1.

SECTION 1.30 “Cloud Server” means any virtualized environment in which the
physical hardware of the machine is emulated, including, without limitation, any
set of virtual hardware created through virtualization software, a jailed or
chrooted environment, or any other setup that allows multiple operating systems
to be run concurrently on the same physical hardware.

SECTION 1.31 “Cloud Server License” means any Monthly License to install and use
the Software on a Cloud Server subject to and in accordance with the applicable
EULA.

ARTICLE 2

Purchases and Licenses of the Software

SECTION 2.1 Licenses. During the Term, subject to the terms and conditions of
this Agreement and provided that the Partner NOC continues to satisfy and meet
all of the Partner NOC Minimum Requirements as determined from time to time by
cPanel in its sole discretion, the Partner NOC shall be entitled to purchase
from cPanel: (a) Metal Server Licenses for installation and use of the Software
on Internal Servers; and (b) Cloud Server Licenses for installation and use of
the Software for Cloud Servers, operating on Internal Servers. The Partner NOC
shall not install or use any Software on any External Servers unless it first
becomes a Distributor pursuant to the terms and conditions in this Agreement.
Approval of Partner NOC as a Distributor is at cPanel’s sole and exclusive
discretion. A breach of this Section 2.1 shall constitute an Event of Default
and give rise to cPanel’s termination and suspension rights under Section 11.4.

SECTION 2.2 EULAs and Technical Support Agreement. Notwithstanding anything to
the contrary in this Agreement, (a) each Purchased License shall be subject to
the terms and conditions of the EULAs; and (b) all Services shall be provided by
cPanel subject to the terms and conditions of the Technical Support Agreement.
The Partner NOC hereby agrees to the terms and conditions of the EULAs and the
Technical Support Agreement.

SECTION 2.3 Cloud Server Licenses. Any Cloud Server License granted by cPanel
for a Cloud Server, may not be installed and used on any other servers,
including, without limitation, Metal Servers. A breach of this Section 2.3 shall
constitute an Event of Default and give rise to cPanel’s termination and
suspension rights under Section 11.4.

SECTION 2.4 Non-exclusivity. The Partner NOC hereby acknowledges and agrees that
all rights granted to the Partner NOC are non-exclusive. cPanel reserves the
right to grant such license, sublicensing and Resale rights to other Partner
NOCs, as well as to appoint sales representatives, value added Partner NOCs,
systems integrators or distributors for any cPanel product or service, including
without limitation the Software and the Service. Nothing contained in this
Agreement shall prohibit or otherwise restrict cPanel’s right to sell or license
the Software, provide the Services or provide or offer any other product or
service (including, without limitation, through the Software or Service)
directly or indirectly

 

4



--------------------------------------------------------------------------------

at any time without incurring in each case any commission or other obligation to
the Partner NOC. In the event of the termination or expiration of this Agreement
or any Purchased License, cPanel reserves the right to offer products and
services, including, without limitation, the Software and Services, to any third
party affected by such termination or expiration (or to refer such third parties
to other cPanel licensees or affiliates).

SECTION 2.5 cPanel News and Updates. cPanel may from time to time email
information to the Partner NOC concerning cPanel products and services and other
important Partner NOC or Distributor information. This information may also be
displayed in Manage2 or other designated interfaces.

ARTICLE 3

Sublicense and Resale

SECTION 3.1 Right to Sublicense Purchased Licenses. With respect to each
Purchased License and solely during the term of such Purchased License, the
Partner NOC’s right to sublicense to its customers and the right to use (but not
the right to install or make a back- up copy of) the Software is set forth in,
and subject to the terms and conditions of, the EULAs. Notwithstanding anything
to the contrary in the EULAs, the Partner NOC’s right to sublicense the use of
the Software shall be limited to (a) Internal Servers; and (b) solely during
such time as the Partner NOC qualifies for Distributor status, External Servers.

SECTION 3.2 Right to Resell Purchased Licenses. During the term of each
Purchased License and subject to the terms and conditions of this Agreement,
cPanel grants to the Partner NOC the right to Resell any Purchased Licenses to
its customers for the use and installation of the Software (a) on Internal
Servers; and (b) solely during such time as the Partner NOC qualifies for
Distributor status, on External Servers. For purposes of this Agreement,
“Resell” means to grant to a third party the right to enjoy all of the rights
granted by cPanel in connection with a Purchased License provided that such
third party agrees to the terms and conditions of the EULAs and the Technical
Support Agreement. The Partner NOC shall not Resell or offer for Resale a
Purchased License (a) for a term greater than the term of such Purchased
License; or (b) on terms that grant the Resale customer any rights greater than
those granted by cPanel under the Purchased License. The Partner NOC shall
require all third parties who purchase Purchased Licenses on a Resale basis from
the Partner NOC to agree to the terms of the applicable EULA as a condition of
the use or installation of the Software. Any Services provided by cPanel in
connection with the Resale of a Purchased License shall be subject to the terms
and conditions of the Technical Support Agreement.

SECTION 3.3 Right to Terminate. In the event that the Partner NOC sublicenses or
Resells (or attempts to sublicense or Resell) any Purchased Licenses in breach
of this Agreement or the terms and conditions of such Purchased Licenses, the
EULAs or the Technical Support Agreement, such conduct shall constitute an Event
of Default and give rise to cPanel’s termination and suspension rights under
Section 11.4.

SECTION 3.4 Suggested Resale Prices. Notwithstanding any suggested sublicense or
Resale price provided by cPanel but subject to the terms and conditions of this
Agreement, the Partner NOC may sublicense or Resell the Purchased Licenses at
such prices and on such terms as determined by the Partner NOC.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

Pricing and Payment Terms

SECTION 4.1 Fees. The Partner NOC shall pay all fees due to cPanel under this
Agreement in a timely manner in accordance with this Agreement. FOR THE
AVOIDANCE OF DOUBT, ANY AND ALL LICENSE FEES OWED TO CPANEL BY THE PARTNER NOC
SHALL NOT BE CONTINGENT UPON THE PARTNER NOC’S ABILITY TO COLLECT SUBLICENSING
FEES FROM ITS CUSTOMERS.

SECTION 4.2 Minimum NOC Commitment. The Partner NOC shall purchase and at all
times maintain a number of licenses equal to or greater than the Minimum NOC
Commitment dollar amount set forth in Exhibit 1. If the Partner NOC does not
meet or exceed the Minimum NOC Commitment at the time an invoice is issued under
this Agreement, (a) this Agreement shall automatically terminate without notice
if the Partner NOC does not within ninety days from the date of such invoice
purchase and maintain sufficient licenses to meet or exceed the Minimum NOC
Commitment; (b) the Partner NOC’s failure to meet the Minimum NOC Commitment
shall constitute an Event of Default and give rise to cPanel’s termination and
suspension rights under Section 11.4; and (c) cPanel may invoice the Partner NOC
and the Partner NOC agrees to pay for the deficit between the number of
Purchased Licensed maintained by the Partner NOC and the Minimum NOC Commitment.
The Partner NOC shall have the right to use the additional licenses invoiced
pursuant to subsection 4.2(c) by cPanel subject to the terms and conditions of
this Agreement.

SECTION 4.3 Partner NOC Pricing Levels. The price for each license of the
Software as of the Effective Date is set forth in Exhibit 2. cPanel reserves the
right to unilaterally change all levels, discounts and prices in its sole
discretion; provided, however, that cPanel shall make commercially reasonable
efforts to notify the Partner NOC of any changes to the levels, discounts and
prices by sending an e-mail to the Partner NOC pursuant to Section 14.5. cPanel
shall provide updated pricing information from time to time at
https://www.cpanel.com/noc-agreements/ or such other URL as cPanel may designate
from time to time. Monthly pricing levels will be updated in the Partner NOC
Agreement. All pricing changes shall be effective thirty days from the date they
are posted to cPanel’s website and Partner NOC Agreement or thirty days from the
date cPanel provides notice to the Partner NOC pursuant to Section 14.5,
whichever is earlier. The Partner NOC may terminate this Agreement for
convenience pursuant to Section 11.2 in the event the Partner NOC does not agree
to the most recent change in pricing by cPanel.

SECTION 4.4 Payment Provisions.

(a) Due Date. For Monthly Licenses, cPanel shall send the Partner NOC invoices
on the 15th of every month by e-mail pursuant to Section 14.5. Any Purchased
Licenses added or removed before the 15th of each month will be reflected on the
invoice for that month. Any Purchased Licenses added or removed after the 15th
of each month will be reflected on the following month’s invoice. The Partner
NOC agrees that invoices are due and payable upon receipt of invoice.
Additionally, the Partner NOC agrees to pay cPanel in full no later than fifteen
days after the date the invoice is sent (the “Due Date”), unless otherwise
agreed upon in writing by both parties.

(b) Payment Method. The Partner NOC may make payment to cPanel by check, wire
transfer, PayPal, credit card, or ACH. To pay by check, the Partner NOC must
make the check payable to “cPanel, L.L.C.” and send the check to the address
listed in

 

6



--------------------------------------------------------------------------------

Section 4.5 below. For wire transfer instructions, please contact customer
service at cs@cpanel.net. The Partner NOC must pay for any and all fees
associated with its payment by wire transfer. All payments made by the Partner
NOC hereunder must be received by cPanel in immediately available funds by the
Due Date. If the Partner NOC uses any payment methods that require clearance
before such funds are made available to cPanel, including, without limitation,
by sending a check, then the Partner NOC shall be responsible for making such
payment in advance in order to ensure that the funds are cleared and made
available to cPanel by the Due Date. In the event that any payments made by the
Partner NOC are not immediately made available to cPanel by the Due Date, then
the Partner NOC shall be obligated to pay all late fees charged pursuant to
Section 4.6.

(c) Charge Backs and Returned Payments. The Partner NOC will be charged $30.00
for any payments which are charged back, returned or dishonored for any reason.
Any charge back, returned payment or dishonored payment shall constitute an
Event of Default and give rise to cPanel’s termination and suspension rights
under Section 11.4.

(d) Invoice Notices. cPanel may send the Partner NOC reminders by e-mail from
time to time regarding past due accounts. Notwithstanding such reminders, the
Partner NOC shall be solely responsible for payment of all fees on or prior to
the Due Date. Late payment or nonpayment of fees by the Partner NOC shall not be
excused because the Partner NOC did not receive a given reminder from cPanel.
Partner NOC may opt out of receiving these notices by unchecking the box in:
http://manage2.cpanel.net

SECTION 4.5 Invoice Disputes. Any dispute by the Partner NOC of the charges
reflected on any invoice must be made in writing to cs@cpanel.net or to ATTN:
Legal Department at the address below:

cPanel, L.L.C.

2550 N Loop W Suite 4006

Houston TX 77092

and received by cPanel within five days of the date of the invoice. Any dispute
raised by the Partner NOC after five days of the invoice’s date shall be deemed
waived and forever barred. The Partner NOC agrees to pay the full amount of any
invoice pending resolution of any dispute.

SECTION 4.6 Late Fees. cPanel will assess and charge service and late fees for
any and all invoices that the Partner NOC fails to pay in full by the Due Date
(each an “Overdue Invoice”). Such service and late fees shall be charged to the
Partner NOC as follows:

(a) for the first thirty day period after the Due Date, a service fee equal to
1.5% interest late fee on the total amount invoiced under the Overdue Invoice
(and regardless of any partial payments thereon);

(b) for each thirty day period thereafter, an additional late fee of 1.5%
interest on the total amount invoiced under the Overdue Invoice (and regardless
of any partial payments thereon) and accrued service and late fees; and

(c) are limited to 18% per annum.

 

7



--------------------------------------------------------------------------------

By way of example only, if the amount owed under an Overdue Invoice is $5,000,
and the Partner NOC does not pay such amount in full until forty-five days after
the Due Date, then the Partner NOC shall be obligated to pay the sum of
$5,151.12 calculated as follows: $5,000 for the original amount invoiced plus
$75 for the service and late fee charged for the first thirty day period after
the Due Date (i.e., [1.5% x $5,000]) plus $76.12 for the late fee charged for
the thirty day period after the first late fee (i.e.,1.5% x [$5,000+$75]) for a
total of $5,151.12. Service and late fees shall be charged to the Partner NOC
until cPanel receives full payment of the Overdue Invoice (and regardless of any
partial payments thereon). All fees, including, without limitation, late fees,
shall survive the termination of this Agreement and be applied to any judgment.
Each Overdue Invoice constitutes an Event of Default and give rise to cPanel’s
termination and suspension rights under Section 11.4.

SECTION 4.7 Right to Terminate or Suspend. In the event that Partner NOC fails
to pay any amounts due under any invoice (including, without limitation, the
first invoice) under this Agreement, such conduct shall constitute an Event of
Default and give rise to cPanel’s termination and suspension rights under
Section 11.4.

SECTION 4.8 Security Deposit. Any security deposit made by the Partner NOC to
cPanel in connection with the Application or this Agreement shall not prevent
cPanel from suspending or terminating the Partner NOC’s account for non-payment.
Such deposit shall not be deemed a payment (including the Partner NOC’s first
monthly payment) owed by the Partner NOC to cPanel; nor shall cPanel be
obligated to apply such deposit to any outstanding amount. Rather, any such
deposit shall be deemed a security deposit allowing the Partner NOC to set up
its account. Under no circumstances shall cPanel be required to segregate the
Partner NOC’s deposit or to pay interest on such deposit. cPanel may retain the
deposit until cPanel determines in its sole discretion that the Partner NOC’s
account has remained in good standing and current for twelve consecutive months.
At the conclusion of such period, cPanel may elect to apply the deposit to the
Partner NOC’s account balance. Any payment made by Partner NOC after the Due
Date, or any failure to pay an invoice, will result in the forfeit of the
security deposit.

ARTICLE 5

Distributors

SECTION 5.1 Distributor Application. If at any time during the Term the Partner
NOC meets the qualifications to be a Distributor as set forth in Exhibit 3, the
Partner NOC may submit to cPanel a written request to become a Distributor. Such
request shall be written on the Partner NOC’s company letterhead and include (at
a minimum):

(a) a description of the Partner NOC’s company and operations;

(b) how long the Partner NOC has been using, Reselling and sublicensing the
Software;

(c) a statement of how the Partner NOC has satisfied the qualifications to be a
Distributor (including any supporting documents thereof);

 

8



--------------------------------------------------------------------------------

(d) a copy of the cPanel Product Pages (as defined below) as the Partner NOC
proposes that such pages should appear on the Partner NOC’s website in
accordance with Section 5.2 below; and

(e) the reasons why the Partner NOC desires to offer External Licenses to its
customers.

SECTION 5.2 Approval of Distributor Status. Upon receipt of a written request
from the Partner NOC, cPanel shall determine, in its sole discretion, whether
the Partner NOC may become a Distributor. Any approval by cPanel of a Partner
NOC shall be conditioned upon the creation by the Partner NOC of one or more
pages on its website containing information about cPanel and the Software,
including the Partner NOC’s pricing for Monthly Licenses, support and billing
information, cPanel & WebHost Manager, documentation, information introducing
cPanel and any other cPanel related information (collectively, “cPanel Product
Pages”). cPanel shall have the right to review and approve such cPanel Product
Pages before they are disclosed to the public and as a condition to the Partner
NOC achieving Distributor status.

SECTION 5.3 Additional Distributor Rights. In the event that the Partner NOC
becomes a Distributor, the Partner NOC shall, subject to the terms and
conditions of this Agreement, continue to retain all rights and obligations of a
Partner NOC under this Agreement and shall have the additional right during the
Term to sublicense and Resell Purchased Licenses on External Servers subject to
Article 3.

SECTION 5.4 Additional Distributor Obligations. In the event that the Partner
NOC becomes a Distributor, the Partner NOC shall be required to (a) comply with
all technical support obligations under Article 7; (b) maintain the cPanel
Product Pages and revise such pages as requested by cPanel from time to time;
and (c) execute a “Distributor Amendment” to this Agreement.

SECTION 5.5 Termination of Distributor Status. cPanel may elect to terminate or
suspend a Partner NOC’s Distributor status if (a) at any time such Partner NOC
fails to meet any of the qualifications set forth in Exhibit 3 as determined by
cPanel from time to time; (b) the Partner NOC fails to meet any qualifications
set forth to maintain Partner NOC status; or (c) the Partner NOC breaches any
provision of this Agreement.

ARTICLE 6

Covenants and Obligations

SECTION 6.1 Conduct of Partner NOC Operations. Any operations of the Partner NOC
in connection with this Agreement shall be subject to the sole control and
management of the Partner NOC. The Partner NOC shall be responsible for all its
own expenses and employees, and shall provide, at its own expense, such office
space and facilities, and hire and train such personnel, as may be required to
carry out its obligations hereunder. The Partner NOC agrees that it shall incur
no expenses chargeable to cPanel. The Partner NOC shall, at all times, conduct
its business in a manner that will reflect favorably upon cPanel and any cPanel
products or services. The Partner NOC shall not make any false or misleading
representations concerning cPanel and any cPanel products or services. The
Partner NOC shall not make any representations concerning the specifications,
features, capabilities and warranties applicable to any cPanel products or
services inconsistent with those set forth in the EULAs, product descriptions or
promotional materials provided by cPanel.

 

9



--------------------------------------------------------------------------------

SECTION 6.2 Compliance With Applicable Law. The Partner NOC shall, at its sole
expense, obtain all registrations, licenses and permits required to perform its
obligations hereunder, pay all taxes and fees due in connection with the
purchase, sale, Resale or licensing hereunder and comply with any and all
Applicable Laws.

SECTION 6.3 Export Controls and Economic Sanctions. Without limiting Section 6.2
above and notwithstanding anything to the contrary in this Agreement, the
Partner NOC agrees that it shall not, directly or indirectly, use, install,
sublicense or Resell any Purchased Licenses or, in connection with this
Agreement, otherwise engage in any dealing or transaction, directly or
indirectly, with or involving any country or region or any person if such use,
installation, sublicense or Resale of the Software would be prohibited for any
U.S. citizen by virtue of any Applicable Law. The Partner NOC shall also ensure
that no Partner NOC licensee or other third party, directly or indirectly,
engages in any such use, installation, sublicensing or resale or engages in any
such dealing or transaction. The foregoing commitments shall apply with respect
to, without limitation, any individual or organization on the U.S. Treasury
Department’s List of Specially Designated Nationals and Blocked Person and any
other individual who or organization that is the subject of a U.S. legal measure
that provides for sanctions blocking the property.

SECTION 6.4 Partner NOC Contact Information. The Partner NOC shall promptly
notify cPanel in accordance with Section 14.5 of all changes in Partner NOC’s
name, e-mail addresses, billing addresses, telephone numbers, contact
information and other information provided in the Application.

SECTION 6.5 Sublicensee Contact Information. In connection with the Partner
NOC’s sublicensing or Resale of the Software (as the case may be), the Partner
NOC shall provide cPanel with all necessary information regarding the Partner
NOC’s customer in order for cPanel to activate the sublicense and monitor the
use thereof, including, without limitation, the name and e-mail address of the
customer, the Internet Protocol Address of the customer’s server and the
customer’s contact information. The Partner NOC shall obtain all necessary
consents, permissions and licenses from such customer and provide all necessary
notices to such customer to lawfully provide the foregoing information to
cPanel.

SECTION 6.6 Manage2 User Guide. The Partner NOC shall be solely responsible for
appropriately managing its account with cPanel and all Purchased Licenses. In
this regard, the Partner NOC shall be obligated to follow all procedures and
requirements set forth in cPanel’s Manage2 User Guide, a copy of which is
available through the Manage2 Interface. cPanel may amend and/or supplement the
Manage2 User Guide from time to time within its sole discretion.

SECTION 6.7 Software Updates. The Partner NOC shall be responsible for updating
the Software within one major release of the most current version of the
Software. For example, if the most current version of the Software is 11.84.0,
the Partner NOC must update the Software to at least version 10.84.0. This will
ensure proper software fixes and cPanel’s ability to provide the Services.
Notwithstanding the foregoing obligation in this Section 6.7, cPanel may elect
to have the Software automatically download and install updates from time to
time from cPanel. These updates shall be designed to improve,

 

10



--------------------------------------------------------------------------------

enhance and further develop the Software and may take the form of bug fixes,
enhanced functions, new software modules, completely new versions and additional
products and services offered through or from the Software. The Partner NOC
agrees to receive such updates and permit cPanel to deliver these to the Partner
NOC and the Partner NOC’s customers.

SECTION 6.8 Marketing and Publicity. Partner NOC shall: (a) on a reasonable
basis, serve as a product reference for the Software and other cPanel products
and services and to work with cPanel to develop a written “informative source
story” concerning the Software and other cPanel products and services for public
distribution; (b) issue a mutually approved press-release concerning the
parties’ business dealings on the Partner NOC’s website and via other mutually
approved means of distribution, such press release to include information about
the nature of the parties’ business arrangement; and (c) subject to Section 8.2
and in a manner approved by cPanel, feature the cPanel logo and other cPanel
Trademarks prominently on the Partner NOC’s web site in relation with Software
and other cPanel products and services featured by Partner NOC on its web site.

ARTICLE 7

Technical Support

SECTION 7.1 Provision of Services to Partner NOC. Subject to the terms and
conditions of the Technical Support Agreement, cPanel shall use commercially
reasonable efforts to provide the Services to the Partner NOC through the
Manage2 Interface. With respect to each of Partner NOC’s Purchased Licenses,
cPanel shall provide the Services solely during the term of license. The Partner
NOC shall be entitled to submit a commercially reasonable number of Incidents as
determined by cPanel in its sole discretion. The excessive and unreasonable
submission of Incidents by the Partner NOC (as determined by cPanel in its sole
discretion) shall constitute an Event of Default and give rise to cPanel’s
termination and suspension rights under Section 11.4. Subject to the terms and
conditions of the Technical Support Agreement, cPanel will use commercially
reasonable efforts to prioritize all Incidents submitted by the Partner NOC
through the Manage2 Interface above any support requests submitted by other
means. The Partner NOC may purchase Telephone Support (as that term is defined
in the Technical Support Agreement) independently of this Agreement.

SECTION 7.2 Provision of Services to Partner NOC Customers. The Partner NOC
shall provide technical support services concerning the Software to its
customers. In the event the Partner NOC is unable to resolve a customer’s
Software-related technical support issue, the Partner NOC may on behalf of the
customer submit an Incident to cPanel and cPanel shall use commercially
reasonable efforts to provide the Services to the Partner NOC’s customer subject
to the terms and conditions of the Technical Support Agreement. Such Partner
NOC-submitted Incidents may only be related to Internal Servers.

SECTION 7.3 Service-Related Documents. The Partner NOC shall provide to its
customers and post on its website such information and documents provided by
cPanel relating to the Software, such as installation guides and support forums.
The Partner NOC hereby acknowledges that cPanel owns and will retain all
Intellectual Property Rights to such information and documents.

 

11



--------------------------------------------------------------------------------

SECTION 7.4 Scope of Services. As set forth in greater detail in the Technical
Support Agreement, cPanel shall have no obligation whatsoever to provide
technical support for any issue unrelated to the Software, including, but not
limited to, operating system issues.

SECTION 7.5 Provision of Services to Distributors. cPanel shall use commercially
reasonable efforts to provide the Services to Distributors under the same terms
and conditions applicable to Partner NOC’s under this Article 7; provided,
however, that as a condition to becoming a Distributor, the Partner NOC shall be
required to show, to cPanel’s satisfaction, its ability to provide such
technical support services to its customers. Distributors may submit Incidents
related to External Servers.

ARTICLE 8

Intellectual Property

SECTION 8.1 Partner Trademarks. In the event that the Partner NOC’s account
remains in good standing and current for at least thirty days, the Partner NOC
may request that cPanel place the Partner Trademarks (as defined below) on
cPanel’s website, which cPanel may approve, condition or deny in cPanel’s sole
discretion. The Partner NOC hereby grants to cPanel a worldwide, nonexclusive,
nontransferable (except by operation of law), royalty- free license to place the
Partner NOC’s trademarks, service marks, logos, trade names, trade dress or
other brand feature (“Partner Trademarks”) on cPanel’s website and otherwise use
the Partner Trademarks in connection with the advertising, promotion, marketing,
sale or offer for sale, licensing or offer for licensing of the Software and any
cPanel products and services offered by or through the Partner NOC. The Partner
NOC shall execute and deliver all documents and agreements required by cPanel in
connection with the foregoing license. The Partner NOC hereby represents and
warrants that it is the lawful owner of any Partner Trademarks provided to
cPanel for use on the cPanel website and that has the authority to grant the
license as provided thereunder and in this Section 8.1. The Partner NOC shall
indemnify, defend and hold cPanel harmless from any and all claims arising from
cPanel’s use of such Partner Trademarks.

SECTION 8.2 cPanel IP Rights.

(a) Ownership. cPanel owns all right, title and interest, including all
Intellectual Property Rights, in and to, the Software and the cPanel Trademarks
(collectively, “cPanel IP Rights”).

(b) License to cPanel Trademarks. Subject to the terms and conditions of this
Agreement, cPanel may grant to the Partner NOC a nonexclusive, nontransferable,
non- sublicensable license to use the cPanel Trademarks, solely for the purpose
of advertising the cPanel products offered by cPanel hereunder; provided,
however, that prior to using such cPanel Trademarks, the Partner NOC and cPanel
shall enter into a Trademark License Agreement referenced in, and located at the
URL set out at, Exhibit 7 (or such other URL as may be designated by cPanel from
time to time). Any use of the cPanel Trademarks shall be subject to, and be in
accordance with, cPanel’s Trademark Usage Policy which is available at
https://www.cpanel.net/trademark/, and which cPanel may revise, amend and/or
supplement from time to time in its sole discretion. The Partner NOC shall
review cPanel’s Trademark Usage Policy from time to time for changes. All uses
of the cPanel Trademarks shall inure to the benefit of cPanel and the Partner
NOC shall acquire no rights as a result of such uses.

 

12



--------------------------------------------------------------------------------

(c) Restrictions of Use. In the absence of an executed trademark license
agreement between cPanel and the Partner NOC as provided in Section 8.2(b), this
Agreement does not authorize the Partner NOC to use the cPanel Trademarks.
Additionally, the Partner NOC will not (a) assert any Intellectual Property
Right in the cPanel Trademarks or in any element, derivation, adaptation,
variation or name thereof; (b) contest the validity of any of the Trademarks;
(c) contest cPanel’s ownership of any of the cPanel Trademarks; or (d) in any
jurisdiction, adopt, use, register, or apply for registration of, whether as a
corporate name, trademark, service mark or other indication of origin, or as a
domain name or sub-domain name (unless expressly granted permission to do so by
cPanel in writing), any trademarks, or any word, symbol or device, or any
combination confusingly similar to, or which incorporates in whole or in part,
any of the cPanel Trademarks.

(d) No Contest of cPanel IP Rights. The Partner NOC acknowledges and agrees that
the cPanel IP Rights are and shall remain the sole and exclusive property of
cPanel. The Partner NOC agrees that it shall never oppose, seek to cancel, or
otherwise contest cPanel’s ownership of the cPanel IP Rights or act in any
manner that would or might conflict with or compromise cPanel’s ownership of the
cPanel IP Rights, or similarly affect the value of the cPanel IP Rights.
Whenever requested by cPanel, the Partner NOC shall execute such documents as
cPanel may deem necessary or appropriate to confirm, maintain or perfect
cPanel’s ownership of the cPanel IP Rights. In the event cPanel is unable, after
reasonable effort, to secure the Partner NOC’s signature on any document or
documents needed to apply for or to confirm, maintain or perfect cPanel’s
ownership of the cPanel IP Rights for any other reason whatsoever, the Partner
NOC does hereby irrevocably designate and appoint cPanel as the Partner NOC’s
duly authorized attorney- in-fact, to act for and on the Partner NOC’s behalf
and stead to execute and sign any document or documents and to do all other
lawfully permitted acts to confirm, maintain or perfect cPanel’s ownership of
the cPanel IP Rights with the same legal force and effect as if executed by the
Partner NOC.

(e) Infringement of cPanel IP Rights. In the event the Partner NOC becomes aware
that any third party is, or may be, infringing the cPanel IP Rights, the Partner
NOC agrees to notify cPanel of such fact pursuant to Section 14.5.

ARTICLE 9

Representations and Warranties

SECTION 9.1 Mutual Representations and Warranties. Each party hereto represents
and warrants to the other party that: (a) such party has the full right, power
and authority to enter into this Agreement on behalf of itself and to undertake
to perform the acts required of it hereunder; (b) the execution of this
Agreement by such party, and the performance by such party of its obligations
and duties to the extent set forth hereunder, do not and will not violate any
agreement to which it is a party or by which it is otherwise bound; and (c) when
executed and delivered by such party, this Agreement will constitute the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its representations, warranties, terms and conditions.

 

13



--------------------------------------------------------------------------------

SECTION 9.2 Partner NOC’s Representations and Warranties. The Partner NOC hereby
represents and warrants to cPanel as follows:

(a) All information provided by the Partner NOC in the Application is true and
correct and does not omit any statement of a material fact required to be stated
or necessary in order to make the statements contained therein not misleading;

(b) All accounts which Partner NOC has with any Partner NOC or Distributor are
current with no outstanding amounts overdue;

(c) The Partner NOC has not relied upon any statement, representation, warranty,
or agreement of cPanel except for those expressly contained in this Agreement;
and

(d) The Partner NOC will comply with all Applicable Laws related to the
Software, the Services, the performance of its obligations under this Agreement
and with respect to the Partner NOC’s business operations and practices.

SECTION 9.3 Other Representations and Warranties. Any and all representations
and warranties (a) relating to the Software shall be as set forth in the EULAs;
and (b) relating to the Services shall be set forth in the Technical Support
Agreement.

ARTICLE 10

Indemnification

SECTION 10.1 Indemnification by the Partner NOC. The Partner NOC shall
indemnify, defend and hold harmless cPanel and its directors, officers, staff,
employees and agents and their respective successors, heirs and assigns and
cPanel affiliates (and their directors, officers, staff, employees and agents
and their respective successors, heirs and assigns) (collectively, the “cPanel
Parties”) against any liability, damage, loss or expense (including reasonable
attorneys’ fees and expenses of litigation) incurred by or imposed upon the
cPanel Parties or any one of them in connection with any third-party claims,
suits, actions, demands or judgments (“Claims”) related directly or indirectly
to or arising out of (a) a breach of the Partner NOC’s representations,
warranties or obligations under this Agreement; (b) an allegation that the
Partner NOC made any false, misleading, or incorrect representations or
warranties with respect to any cPanel product or service, including, without
limitation, the Software and Services; (c) cPanel’s exercise of its termination
and suspension rights under Section 11.4 upon the occurrence of an Event of
Default; or (d) any Claim relating to or arising in connection with the
purchase, license or sublicense of any cPanel product or service by a Partner
NOC customer from the Partner NOC, including, but not limited to, claims
relating to the failure of the Software; provided, however, that in any such
case cPanel or its affiliates, as applicable, (i) provide the Partner NOC with
prompt notice of any such claim; (ii) permit the Partner NOC to assume and
control the defense of such action upon the Partner NOC’s written notice to
cPanel of the Partner NOC’s intention to indemnify; and (iii) upon the Partner
NOC’s written request, and at no expense to cPanel or its affiliates, provides
to the Partner NOC all available information and assistance reasonably necessary
for the Partner NOC to defend such claim. The Partner NOC will not enter into
any settlement or compromise of any such claim, which settlement or compromise
would result in any liability to the cPanel Parties without cPanel’s prior
written consent, which will not unreasonably be withheld. The Partner NOC will
pay any and all costs, damages, and expenses, including, but not limited to,
reasonable attorneys’ fees and costs awarded against or otherwise incurred by
cPanel or its affiliates in connection with or arising from any such claim.

 

14



--------------------------------------------------------------------------------

SECTION 10.2 Indemnification by cPanel. cPanel shall indemnify, defend and hold
harmless the Partner NOC and its directors, officers, staff, employees and
agents and their respective successors, heirs and assigns (collectively, the
“Partner NOC Parties”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Partner NOC Parties or any one of them in connection with any
third-party Claims related directly or indirectly to or arising out of an
allegation that the Software, or its use or sublicense as permitted in this
Agreement, constitutes an infringement in the United States of any patent or
copyright issued in the United States; provided, however, that in any such case
the Partner NOC (i) provides cPanel with prompt notice of any such claim;
(ii) permit cPanel to assume and control the defense of such action upon
cPanel’s written notice to the Partner NOC of cPanel’s intention to indemnify;
and (iii) upon cPanel’s written request, and at no expense to the Partner NOC,
provides to cPanel all available information and assistance reasonably necessary
for cPanel to defend such claim. cPanel will not enter into any settlement or
compromise of any such claim, which settlement or compromise would result in any
liability to the Partner NOC without the Partner NOC’s prior written consent,
which will not unreasonably be withheld. cPanel will pay any and all costs,
damages, and expenses, including, but not limited to, reasonable attorneys’ fees
and costs awarded against or otherwise incurred by the Partner NOC in connection
with or arising from any such claim.

ARTICLE 11

Term and Termination

SECTION 11.1 Term. The term of this Agreement shall commence on the Effective
Date and continue year after year until either party gives notice of termination
for convenience pursuant to Section 11.2 or either party terminates this
agreement for cause. “Term” means the Initial Term and any Renewal Terms.

SECTION 11.2 Termination for Convenience. Either party may give notice during
the Term of its intent to terminate this Agreement for convenience. Such
termination of this Agreement shall be effective (a) if given by cPanel, upon
the expiration of all Monthly Licenses maintained by the Partner NOC still in
effect thirty days after cPanel’s notice of termination for convenience; or
(b) if given by the Partner NOC, sixty days after the Partner NOC’s notice of
termination for convenience. In the event that either party gives notice of its
intent to terminate for convenience, the Partner NOC shall as of the date of the
notice lose the right to purchase new Monthly Licenses pursuant to Article 2 or
to renew any Monthly Licenses.

SECTION 11.3 Termination by a Party for Cause. Either party may terminate this
Agreement in the event that the other party breaches this Agreement. In the
event of a breach that is incapable of cure, the non-breaching party may
terminate this Agreement immediately by giving written notice of termination to
the breaching party. In the event of a breach that is capable of cure, the
non-breaching party may terminate this Agreement by giving written notice of
termination if the breaching party fails to cure its breach, to the satisfaction
of the non-breaching party, within thirty days of receiving written notice of
the breach.

SECTION 11.4 Termination by cPanel for Cause. Notwithstanding anything to the
contrary in this Agreement, upon the occurrence of an Event of Default, cPanel
may in its sole discretion elect to immediately with or without notice
(i) terminate this Agreement; (ii) terminate any Purchased Licenses associated
with an Event of Default; or (iii) exercise its suspension rights pursuant to
Section 11.6. In addition to the other Events of Default designated in
throughout this Agreement, each of the following events constitute an Event of
Default:

(a) the Partner NOC breaches any material representation, warranty or the terms
and conditions of this Agreement or any other agreement between the Partner NOC
and cPanel, including without limitation: cPanel’s Trademark Usage Policy, the
EULAs, the Technical Support Agreement or any trademark license agreement
between the parties (if applicable);

 

15



--------------------------------------------------------------------------------

(b) engaging in any conduct disparaging to cPanel, including any conduct
inconsistent with cPanel’s rights, title and interest in and to the cPanel IP
Rights;

(c) the Partner NOC distributes Internal Licenses as External Licenses; or

(d) the Partner NOC fails to make any timely payments owed to any Partner NOC or
Distributor.

SECTION 11.5 Effect of Termination.

(a) Effect of Termination for Convenience. Upon the termination of this
Agreement pursuant to Section 11.2, all of the Partner NOC’s rights under this
Agreement shall immediately cease.

(b) Effect of Termination for Cause. Upon the termination of this Agreement for
any reason other than for convenience, (i) all of the Partner NOC’s rights under
this Agreement shall cease; (ii) all licenses granted in connection with this
Agreement, including without limitation all Purchased Licenses, sublicenses
granted by the Partner NOC, sublicenses granted by the Partner NOC’s customers
to third party sublicensees and Resold licenses shall immediately terminate;
(iii) cPanel shall not be obligated to provide the Services; and (iv) cPanel may
terminate any other agreement between the Partner NOC and cPanel, including
without limitation the cPanel EULAs, Technical Support Agreement and any
trademark license between the parties (if applicable); provided, however, that
the provisions of such terminated agreements shall survive termination according
to the terms of each respective agreement.

(c) Survival. The following Articles and Sections shall survive the termination
or expiration of this Agreement for any reason: Article 1, Section 2.2,
Section 2.4, Article 4 and Articles 8, 10, 11, 12, 13 and 14.

SECTION 11.6 cPanel Suspension Rights. In the event of (a) an Event of Default;
(b) any breach by the Partner NOC of this Agreement, cPanel’s Trademark Usage
Policy, the EULAs, the Technical Support Agreement or any trademark license
agreement between the parties (if applicable); or (c) any breach of the
foregoing agreements or of any Third Party Agreement or Third Party Support
Agreement (as such terms are defined in the EULAs and Technical Support
Agreement, respectively) by a customer or sublicensee of the Partner NOC, cPanel
shall have the option (but not the obligation) to, until such time as the
Partner NOC has cured the breach to cPanel’s satisfaction, (i) suspend or
disable the Partner NOC’s use of or access to the Software; (ii) suspend or
disable the access or use of the Software by the Partner NOC’s customers or any
third party sublicensees; (iii) suspend provision of the Services to the Partner
NOC or the Partner NOC’s customers or any third party sublicensees; and
(iv) suspend or terminate the Partner NOC’s status as a Partner NOC

 

16



--------------------------------------------------------------------------------

and/or Distributor. Such election by cPanel shall not be deemed a waiver of any
applicable termination right under this Agreement, which cPanel may exercise at
any time in its sole discretion.

SECTION 11.7 Suspension of Software Access. In exercising any suspension or
termination right under this Agreement, cPanel may in its sole discretion
exercise its suspension or termination with respect to the Software by any
technological means at cPanel’s disposal, including, without limitation, the
Authentication System referenced in the EULAs.

ARTICLE 12

Disclaimer

SECTION 12.1 THE SOFTWARE AND SERVICES ARE PROVIDED “AS IS” AND CPANEL HEREBY
DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, RELATING TO
THE SOFTWARE, SERVICES AND ANY DATA ACCESSED THEREFROM, OR THE ACCURACY,
TIMELINESS, COMPLETENESS, OR ADEQUACY OF THE SOFTWARE, SERVICES AND ANY DATA
ACCESSED THEREFROM, INCLUDING THE IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT.
CPANEL DOES NOT WARRANT THAT THE SOFTWARE AND SERVICES ARE ERROR-FREE OR WILL
OPERATE WITHOUT INTERRUPTION. IF THE SOFTWARE, ITS THIRD PARTY COMPONENTS,
SERVICES OR ANY DATA ACCESSED THEREFROM IS DEFECTIVE, THE PARTNER NOC MUST
ASSUME THE SOLE RESPONSIBILITY FOR THE ENTIRE COST OF ALL REPAIR OR INJURY OF
ANY KIND, EVEN IF CPANEL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DEFECTS OR
DAMAGES.

SECTION 12.2 SOME JURISDICTIONS DO NOT ALLOW RESTRICTIONS ON IMPLIED WARRANTIES
SO SOME OF THESE LIMITATIONS MAY NOT APPLY TO YOU.

ARTICLE 13

Limitation of Liability

SECTION 13.1 Lost Profits; Consequential Damages. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, CPANEL WILL NOT BE LIABLE FOR ANY LOST PROFITS,
COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, DAMAGES FOR THE INABILITY
TO USE EQUIPMENT OR ACCESS DATA, BUSINESS INTERRUPTION, OR FOR ANY OTHER
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE
OF ACTION OR THEORY OF LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER
ANY CONTRACT, NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY) EVEN IF CPANEL HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

SECTION 13.2 Total Cumulative Liability. EXCEPT FOR AMOUNTS OWED BY THE PARTNER
NOC TO CPANEL UNDER ARTICLE 4, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, CPANEL’S AGGREGATE LIABILITY FOR DIRECT DAMAGES, UNDER THIS AGREEMENT
(CUMULATIVELY) SHALL BE LIMITED TO THE TOTAL FEES COLLECTED BY CPANEL UNDER THIS
AGREEMENT.

 

17



--------------------------------------------------------------------------------

ARTICLE 14

Miscellaneous

SECTION 14.1 Force Majeure. No party will be liable for any failure or delay in
performance of any of its obligations hereunder if such delay is due to acts of
God, fires, flood, storm, explosions, earthquakes, general Internet outages,
acts of war or terrorism, riots, insurrection or intervention of any government
or authority; provided, however, that any such delay or failure will be remedied
by such party as soon as reasonably possible. Upon the occurrence of a force
majeure event, the party unable to perform will, if and as soon as possible,
provide written notice to the other parties indicating that a force majeure
event occurred and detailing how such force majeure event impacts the
performance of its obligations.

SECTION 14.2 Independent Contractors. Nothing in this Agreement shall be
construed to create an agency relationship between the Partner NOC and cPanel,
and the Partner NOC hereby agrees that it shall not represent or otherwise
convey to any third party that it is an agent, legal representative or employee
of cPanel. Neither the Partner NOC nor any director, officer, agent or employee
of Partner NOC, shall be, or be considered, an employee, legal representative or
agent of cPanel for any purpose whatsoever. The Partner NOC is not granted, and
shall not exercise, any right or authority to assume or create any obligation or
responsibility on behalf of or in the name of cPanel, including without
limitation, contractual obligations and obligations based on warranties or
guarantees.

SECTION 14.3 Choice of Law; Venue; Jurisdiction. This Agreement will be governed
by and interpreted in accordance with the laws of the State of Texas without
regard to the conflicts of laws principles thereof. Any dispute or claim arising
out of or in connection with the Agreement shall be finally settled and
exclusively by the state or federal courts sitting in Harris County, Texas. For
purposes of this Agreement, the parties hereby irrevocably consent to exclusive
personal jurisdiction and venue in the federal and state courts in Harris
County, Texas.

SECTION 14.4 Entire Agreement. This Agreement, together with all Exhibits
hereto, represents the entire agreement between the parties with respect to the
subject matter hereof and thereof and will supersede all prior agreements and
communications of the parties, oral or written. Any prior versions of the
Exhibits agreed to by the Partner NOC shall be superseded by the information
contained at the respective Exhibits’ URLs. The provisions of this Agreement and
its Exhibits may not be explained, supplemented, or qualified through evidence
of trade usage or a prior course of dealings. The Partner NOC agrees that any
provision in the Partner NOC’s purchase orders, billing statements,
acknowledgment forms, written or oral order, offer communication, or any other
document incidental hereto, which is inconsistent with, conflicts with, or
deletes or adds to this Agreement and its Exhibits, shall be of no force or
effect, and this Agreement shall apply and control in all cases.

SECTION 14.5 Notices.

(a) Electronic Notices. Any electronic notice required or permitted to be given
under this Agreement shall be deemed properly given (i) by cPanel if e-mailed to
the Administrative/Billing or Emergency Contact e-mail address provided by the
Partner NOC in the Application; and (ii) by the Partner NOC if submitted via
cPanel’s ticketing system.

 

18



--------------------------------------------------------------------------------

(b) Written Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and personally delivered
or mailed by traceable post or delivery service with receipt of delivery
retained, at the addresses set forth below:

 

If to cPanel:   

cPanel, L.L.C.

2550 N Loop W Suite 4006

Houston TX 77092

If to Partner NOC:   

The Endurance International Group, Inc.

10 Corporate Drive

Burlington, MA 01803

(c) Effect of Written Notices. The date of personal delivery or mailing of any
written notice shall be deemed the date of service of such notice. The Partner
NOC hereby consents that it shall be deemed personally served in connection with
any legal proceedings filed by cPanel upon service by certified mail of the
appropriate pleading or order to the address set forth in this Section 14.5;
provided, however, that the Partner NOC may also be deemed properly served by
any other means permitted by Applicable Law.

(d) Authorized Representatives. Only the contacts listed on the Partner NOC’s
account may contact cPanel directly to request sensitive account information or
change company information.

(e) Updates to Contact Information. Any party hereto may by written notice
change the physical or electronic address to which notice or other
communications to such party are to be delivered or mailed. For the avoidance of
doubt, it shall be the Partner NOC’s duty and obligation to notify cPanel in
writing pursuant to this Section 14.5 of any changes to the address and other
contact information. Any failure by the Partner NOC to provide cPanel with
notice of its updated contact information shall not diminish the effectiveness
of notices sent by cPanel to the Partner NOC’s last-known contact information
under this Agreement.

SECTION 14.6 Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party to such dispute shall be entitled to be reimbursed by the other
party its reasonable attorneys’ fees and costs incurred in connection with the
dispute.

SECTION 14.7 Time-Limited Claims. Regardless of any Applicable Law to the
contrary, the Partner NOC agrees that any claim or cause of action arising out
of or related to the Software or this Agreement, must be filed within one year
after such claim or cause of action arose or it will be forever barred.

 

19



--------------------------------------------------------------------------------

SECTION 14.8 Remedies Cumulative. Except as expressly set forth herein, no
remedy conferred upon the parties by this Agreement is intended to be exclusive
of any other remedy, and each and every such remedy will be cumulative and will
be in addition to any other remedy given hereunder or now or hereafter existing
at law or in equity.

SECTION 14.9 Waiver. Any of the provisions of this Agreement may be waived by
the party entitled to the benefit thereof. No party will be deemed, by any act
or omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event will not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

SECTION 14.10 Assignment. This Agreement may not be assigned, transferred,
delegated, sold or otherwise disposed of, including, without limitation, by
operation of law, other than as expressly set forth in this Section 14.10. This
Agreement may be assigned, transferred, delegated, sold or otherwise disposed of
in its entirety: (a) by cPanel in its sole discretion; or (b) by the Partner NOC
with the prior written consent of cPanel. In addition, cPanel may delegate its
performance under this Agreement in whole or in part to one or more affiliates,
provided that cPanel will remain liable and responsible for any performance or
obligation so delegated. A party’s permitted successors or assignees must agree
as a condition precedent to any assignment, transfer or delegation to fully
perform all applicable terms and conditions of this Agreement. No party may
assign this Agreement to any entity that lacks sufficient assets and resources
to continue to perform, to contractually required standards, all assigned
obligations for the remainder of the Term. This Agreement will be binding upon
and will inure to the benefit of a party’s permitted successors and assigns. Any
purported assignment, transfer, delegation, sale or other disposition in
contravention of this Section 14.10, including, without limitation, by operation
of law, is null and void.

SECTION 14.11 Amendment or Modification. This Agreement can only be amended
through a written document formally executed by all parties. Notwithstanding the
foregoing, cPanel may amend this Agreement at any time by sending written or
electronic notice of such amendment to the Partner NOC pursuant to Section 14.5;
provided, however, that the Partner NOC may terminate this Agreement for
convenience pursuant to Section 11.2 in the event that the Partner NOC does not
agree to any material change to the terms and conditions of this Agreement. The
Partner NOC shall be obligated and responsible for checking for any additional
or updated information posted on cPanel’s website at http://www.cpanel.net
relating this Agreement and/or the Partner NOC, including, without limitation,
those matters referred to in this Agreement, which for purposes of this
Agreement shall be considered and deemed due notice thereof to the Partner NOC.
THE PARTNER NOC SHALL BE RESPONSIBLE FOR REVIEWING ALL COMMUNICATIONS FROM
CPANEL TO OBTAIN TIMELY NOTICE OF SUCH AMENDMENTS. THE PARTNER NOC SHALL BE
DEEMED TO HAVE ACCEPTED SUCH AMENDMENTS BY CONTINUING TO USE OR SUBLICENSE
cPANEL PRODUCTS AFTER INFORMATION REGARDING SUCH AMENDMENTS HAS BEEN SENT TO THE
PARTNER NOC.

SECTION 14.12 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason, such invalidity, illegality or
unenforceability will not effect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

20



--------------------------------------------------------------------------------

SECTION 14.13 Confidentiality. The parties agree that the terms and conditions
of this Agreement are and shall remain confidential and shall not disclose the
same absent legal compulsion to do so. In the event that the Partner NOC is
required to disclose any of these terms and conditions under any Applicable Law,
the Partner NOC shall promptly notify cPanel in writing of such requirement
prior to disclosure in order to afford cPanel an opportunity to seek a
protective order to prevent or limit disclosure of the information to third
parties.

SECTION 14.14 Construction. Section headings are for convenience of reference
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.

SECTION 14.15 Counterparts. This Agreement may be executed in several
counterparts or with counterpart signature pages, each of which shall be deemed
an original, but such counterparts shall together constitute but one and the
same Agreement.

ARTICLE 15

Data Protection

SECTION 15.1 Data Protection Addendum. To the extent that cPanel processes any
personal data on behalf of the Partner NOC in connection with the supply of
Software or the provision of the Services and (a) the personal data relates to
individuals located in the EEA; or (b) the Partner NOC is located in the EEA,
the parties agree that such personal data will be processed in accordance with
the Data Processing Addendum. For the purposes of this section 15.1, the terms
“personal data”, “process” and “EEA” have the meanings given in the Data
Processing Addendum.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound thereby, the parties have
executed this Agreement as of the Effective Date.

 

Company name: The Endurance International Group, Inc.:     cPanel, L.L.C.:
Signed by:     Signed by:

/s/ Mitch Haber

   

/s/ Todd Mitchell

Printed name:     Printed name:

Mitch Haber

   

Todd Mitchell

Title:     Title:

Senior Vice President, Corporate Strategy

   

COO

Version 4.2 12-17-2019



--------------------------------------------------------------------------------

Exhibits

 

Exhibit
No.

  

Description

  

URL

1    Minimum NOC Commitment    https://cpanel.com/noc-agreements/ 2    Partner
NOC Pricing Levels / Pricing    https://cpanel.com/noc-agreements/ 3   
Distributor Requirements    https://cpanel.com/noc-agreements/ 4    cPanel &
WebHost Manager End User License Agreement / EULA   
https://cpanel.com/noc-agreements/ 5    Intentionally Omitted   
https://cpanel.com/noc-agreements/ 6    Technical Support Agreement   
https://cpanel.com/noc-agreements/ 7    Trademark License Agreement   
https://cpanel.com/noc-agreements/ 8    Trademark Usage Policy   
https://www.cpanel.com/trademark/ 9    Data Processing Addendum   
https://cpanel.com/noc-agreements/

 

23